                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION


CHANEL W.,                                           )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 1:18-cv-01512-MJD-RLY
                                                     )
NANCY A. BERRYHILL,                                  )
                                                     )
                              Defendant.             )




                       ORDER ON MOTION FOR ATTORNEY FEES
                                  [DKTS. 15, 17]

       This matter comes before the Court on Plaintiff’s Petition for Attorney Fees Under the

Equal Access to Justice Act [Dkt. 15] and the parties’ Joint Motion to Award EAJA Fees [Dkt.

17]. For the following reasons, the Court DENIES AS MOOT Plaintiff’s motion and GRANTS

the parties’ joint motion.

                                           I. Background

       On October 8, 2018, Plaintiff filed her initial brief in Support of Complaint for Review to

reverse the ALJ’s unfavorable finding and remand for further proceedings. [Dkt. 10.] On

November 19, 2018, Defendant filed an Agreed Motion for Reversal with Remand for Further

Administrative Proceedings. [Dkt. 12.] On November 26, 2018, the Court reversed the

Commissioner’s decision and remanded Plaintiff’s claim for further proceedings. [Dkt. 13.]

Final judgment was entered in favor of Plaintiff. [Dkt. 14.] Plaintiff filed a Petition for Attorney




                                                 1
Fees Under the Equal Access to Justice Act 1 with supporting documentation on December 20,

2018. [Dkt. 15; Dkt. 16.] The parties filed a Joint Motion to Award EAJA Fees on December

20, 2018, indicating they had agreed to an EAJA award of attorney fees and costs in the amount

of $6,314.83. [Dkt. 17.]

                                           II. Discussion

       Pursuant to the Equal Access to Justice Act (“EAJA”), a “court shall award to a

prevailing party other than the United States fees and other expenses . . . incurred by that party in

any civil action . . . brought by or against the United States.” 28 U.S.C. § 2412(d)(1)(A). In

order to succeed in a Petition for EAJA fees, the movant must, “within thirty days of final

judgment in the action,” file her application (1) showing that she is a “prevailing party,” (2)

providing the Court with an itemized statement that represents the computation of the fees

requested, and (3) alleging that the position taken by the United States was “not substantially

justified.” 28 U.S.C. § 2412(d)(1)(B). Additionally, the Court may, in its discretion, reduce or

deny the award of fees and expenses if the prevailing party “engaged in conduct which unduly

and unreasonably protracted the final resolution of the matter in controversy” during the course

of the proceedings. 28 U.S.C. § 2412(d)(1)(C).

       First, the Court must determine whether Plaintiff’s motion for fees was timely filed.

Section 2412(d)(1)(b) of the EAJA states that an application for fees and expenses must be filed

“within thirty days of final judgment in the action.” The Supreme Court has clarified that the

“30-day EAJA clock begins to run after the time to appeal that ‘final judgment’ has expired,”

which in this case is 60 days. Melkonyan v. Sullivan, 501 U.S. 89, 96 (1991). The Court entered


1
 Plaintiff’s Petition for Attorney Fees Under the Equal Access to Justice Act [Dkt. 15] is
DENIED AS MOOT.


                                                  2
final judgment on November 26, 2018. [Dkt. 14.] Thus, Plaintiff’s December 20, 2018 petition

as well as the parties’ joint motion for attorney fees submitted on the same day, were both timely

filed. [Dkt. 15; Dkt. 17.]

        In her brief in support [Dkt. 16 at 2], Plaintiff contends she meets the “prevailing party”

requirement of the EAJA pursuant to the standard set forth by the U.S. Supreme Court in Shalala

v. Schaefer. 509 U.S. 292 (1993). In Shalala, the Supreme Court confirmed that a plaintiff

whose complaint is remanded to an administrative law judge for further consideration qualifies

as a “prevailing party” under Section 2412(d)(1)(B) of the EAJA. Id. at 300. Because the Court

in this matter remanded Plaintiff’s case to an administrative law judge for such further

consideration, Plaintiff indeed meets the prevailing party requirement of the EAJA.

        Next the Commissioner bears the burden of proving that her pre-litigation conduct,

including the ALJ’s decision itself, and her litigation position were substantially justified. See

Stewart v. Astrue, 561 F.3d 679, 683 (7th Cir. 2009). In the matter before the Court, the

Commissioner agreed to an award of fees, thereby electing not to carry her burden of proving

that her position was substantially justified. [Dkt. 17.] Therefore, Plaintiff meets the EAJA’s

threshold requirement of asserting that the Commissioner’s position in this matter was not

substantially justified.

        Finally, Plaintiff asserted the fees requested are reasonable pursuant to the terms of the

EAJA. [Dkt. 16 at 3-5.] As a threshold requirement, 28 U.S.C. § 2412(d)(1)(B) of the EAJA

requires Plaintiff to submit “an itemized statement from any attorney or expert witness

representing or appearing in [sic] behalf of the party stating the actual time expended and the rate

at which fees and other expenses were computed.” Plaintiff attached an itemized statement as

Exhibit A to her Petition for Attorney Fees Under the Equal Access to Justice Act that tracks the


                                                  3
hours worked by her attorney, Charles D. Hankey, on this matter. [Dkt. 16-1.] Additionally,

Plaintiff makes a representation of the reasonable rate of computation, as required by the EAJA.

[Dkt. 16 at 3-5.] Thus, Plaintiff has met the threshold requirement of presenting the Court with

both the hours expended by her attorney on the matter and the rate used to compute the total fees

sought.

          Although Plaintiff has met the burden of presentation regarding the amount of fees

sought, the Court must determine whether such fees are reasonable pursuant to the EAJA. A

reasonable EAJA fee is calculated under the lodestar method by multiplying a reasonable

number of hours expended by a reasonable hourly rate. Astrue v. Ratliff, 560 U.S. 586, 602

(2010). Although the hourly rate is statutorily capped at $125.00 per hour, the language

additionally permits the Court to allow for “an increase in the cost of living” to justify a higher

hourly rate. 28 U.S.C. § 2412(d)(2)(A). In order to prove that such an increase is justified, the

Seventh Circuit held that “an EAJA claimant may rely on a general and readily available

measure of inflation such as the Consumer Price Index, as well as proof that the requested rate

does not exceed the prevailing market rate in the community for similar services by lawyers of

comparable skill and experience.” Sprinkle v. Colvin, 777 F.3d 421, 423 (7th Cir. 2015).

Reliance solely on a readily available measure of inflation is not sufficient, as an inflation-

adjusted rate might result in a rate higher than the prevailing market rate in the community for

comparable legal services, creating a windfall, which is to be avoided. Id. at 428-29.

          Here, Plaintiff asserts that, because the EAJA was passed in 1996 and the Consumer

Price Index-All Items Index at the time was 155.7, the proper calculations bring the 2018 hourly




                                                  4
rate to $200.00. [Dkt. 16 at 3.] 2 Plaintiff contended the $200.00 hourly rate is “below the

market rate for the same kind and quality of legal services as performed in this case[,]” is

consistent with the inflation-adjusted rate, and is appropriate for the depth of counsel’s

experience as a Social Security practitioner. [Dkt. 16 at 3-4.] Based upon the parties’ joint

motion, the effective agreed-upon hourly rate for attorney time is approximately $189.70 and for

paralegal time is $100.00. 3 The Court finds these rates are consistent with the inflation-adjusted

rate, the depth of counsel’s experience, the prevailing market rate in the community by lawyers

of comparable skills and experience, and the rate approved in other similar disability cases in this

district. See, e.g., Rabe v. Astrue, 2011 WL 2899063 (S.D. Ind. July 15, 2011); Neal v. Colvin,

2013 WL 4479802 (S.D. Ind. Aug. 19, 2013); Little v. Colvin, 2014 WL 30032 (S.D. Ind. Jan. 3,

2014).

         Next, the Court must decide whether the number of hours reportedly worked by counsel

appears sufficiently reasonable. The Seventh Circuit commands that an attorney use the same

“billing judgment” with the Court that he or she would implement when presenting a client with

the legal bill. Spegon v. Catholic Bishop of Chi., 175 F.3d 544, 552 (7th Cir. 1999). As

explained by the Supreme Court, “[c]ounsel for the prevailing party should make a good faith

effort to exclude from a fee request hours that are excessive, redundant, or otherwise

unnecessary, just as a lawyer in private practice ethically is obligated to exclude such hours from



2
  $125.00 x 1.60 result in $200.00 per hour for 2018.
3
  The parties’ Joint Motion to Award EAJA Fees [Dkt. 17] agreed to an award of $5,914.83 for
attorney fees and expenses but did not explicitly break down the hourly rate. Based upon
Plaintiff’s counsel’s asserted attorney hours of 30.60 and paralegal hours of 1.10, the Court
calculates as follows: $5914.83 – (100.00 x 1.10) = $5804.83. The remaining balance of
$5804.83 divided by Plaintiff’s counsel’s expended 30.60 hours establishes an approximate rate
of $189.70.


                                                 5
his fee submission.” Hensley v. Eckerhart, 461 U.S. 424, 434 (1983). Mr. Hankey asserted he

worked a total of 30.60 hours on this case and reported paralegal time of 1.10 hours. [Dkt. 16-1.]

The Court has reviewed the itemized time records of services rendered and finds Plaintiff’s

counsel employed proper “billing judgment” with regards to his work on this case. The Court

finds that the number of hours worked appears reasonable.

       Additionally, Plaintiff requested a minimal fee award for services performed by a

paralegal. [Dkt. 16-1.] If an attorney’s fee is awarded, the services of paralegals should be taken

into account. Missouri v. Jenkins, 491 U.S. 274, 286-87 (1989). Plaintiff asserted 1.10 hours

were expended by a paralegal in this case at the rate of $100.00 per hour. [Dkt. 16-1.] The

Court finds the hours for the work performed as well as the hourly rate for the paralegal are

reasonable. See, e.g., Chorak v. Astrue, Civil No. 2:11CV114, 2012 WL 1577448, at *2 (N.D.

Ind. May 4, 2012) (citing case law and finding the hourly rate of $100.00 reasonable).

       Finally, the Court is not aware of any “conduct which unduly and unreasonably

protracted the final resolution of the matter in controversy” having taken place on behalf of

Plaintiff or her counsel. Therefore, the Court will not reduce or deny an award of fees or

expenses on such grounds, pursuant to 28 U.S.C. § 2412(d)(1)(C).

                                         III. Conclusion

       The Court finds Plaintiff’s initial request of $6,630.00 reasonable. However, because

both parties have consented to the reduced sum of $5,914.83 for attorney fees and expenses and

$400 for costs under the EAJA, for a total sum of $6,314.83 [Dkt. 17], the Court finds this

amount to be reasonable as well. Therefore, based on the foregoing reasons, Plaintiff’s Petition

for Attorney Fees Under the Equal Access to Justice Act [Dkt. 15] is DENIED AS MOOT, and

the parties’ Joint Motion to Award EAJA Fees [Dkt. 17] is GRANTED. Plaintiff is entitled to


                                                 6
reasonable attorney fees, expenses, and costs in the amount of Six Thousand Three Hundred

Fourteen Dollars and Eighty-three Cents ($6,314.83). The fee award is payable to Plaintiff and

subject to a government offset to satisfy any pre-existing debt Plaintiff owes to the government.

After the Court enters this award, if Defendant can verify that Plaintiff owes no pre-existing debt

to the government subject to offset, Defendant will direct that the award be made payable to

Plaintiff’s attorney, pursuant to the EAJA assignment duly signed by Plaintiff and her counsel.

       SO ORDERED.


       Dated: 15 APR 2019




Distribution:

Jean Marie Godfrey
SOCIAL SECURITY ADMINISTRATION
jean.m.godfrey@ssa.gov

Charles D. Hankey
charleshankey@hankeylawoffice.com

Kathryn E. Olivier
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
kathryn.olivier@usdoj.gov




                                                 7
